Citation Nr: 0828380	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  05-37 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for a service-connected 
duodenal ulcer, currently evaluated as 40 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from December 1952 to December 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in February 
2005 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri which continued the 
service-connected duodenal ulcer disability at 40 percent 
disabling.  The veteran perfected an appeal of this decision.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

The Board finds remand appropriate in this matter on three 
bases.  

VCAA notice

Among other things, the VCAA defines the obligations of VA 
with respect to its duty to notify and assist the veteran in 
the development of his claim.   
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The 
VCAA is applicable to all claims filed on or after the date 
of its enactment, or filed before the date of enactment and 
not yet final as of that date.  

With respect to the increased rating issue on appeal, 
although the RO sent the veteran a VCAA letter in October 
2004, that letter did not satisfy the requirements of the 
VCAA.  Specifically, the letter did not notify the veteran of 
the evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103 (West 2002); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Furthermore, there have been two significant recent judicial 
decisions concerning the VCAA that affects the veteran's 
claim.  In the first decision, Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), the Court held that a claimant is to be 
provided notice as to the type of evidence necessary to 
establish a disability rating and/or effective date for the 
disability on appeal.  Because the veteran in this case has 
received no notice as to disability rating and effective 
date, it would be prejudicial to proceed to a decision on the 
merits of the claim at this time.  Accordingly, the veteran 
must be provided with proper notice under Dingess.

In the second decision, Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), the Court held that for an increased-compensation 
claim, section § 5103(a) requires, at a minimum, that VA 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Additionally, the 
claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  See Vazquez-Flores 
at 43-44.  In this case, the veteran has not been provided 
with proper notice under Vazquez-Flores.  

Therefore, based on the foregoing, the Board finds that a 
remand is necessary in order to provide the veteran a proper 
notice letter.

Contemporaneous VA examination 

The veteran's most recent VA examination was performed in 
November 2004.  
The veteran has indicated that his service-connected ulcer 
symptomatology has worsened since that time.  See the May 27, 
2005 notice of disagreement; see also the July 25, 2008 
Appellant's Brief. 

The Board finds that a contemporaneous VA medical examination 
is warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 
(1990) [VA's duty to assist includes the conduct of a 
contemporaneous medical examination, in particular where it 
is contended that a service-connected disability has become 
worse].  

Updated VA outpatient records

Additionally, the veteran's most recent outpatient record 
from the Kansas City VA Medical Center (VAMC) is dated in 
October 2005.  Updated treatment records, if existing, should 
be associated with the claims folder, as they could 
potentially effect the outcome of the issue currently on 
appeal.  See 38 U.S.C.A. § 5103A (West 2002). 

Therefore, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should send the veteran a 
notice letter in connection with his 
claim for an increased rating for his 
service-connected ulcer disorder.  The 
letter should inform him of the 
information and evidence that is 
necessary to substantiate the claim 
for an increased disability rating.

The letter should also include an 
explanation as to the information or 
evidence needed to establish a 
disability rating and an effective 
date, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In addition, the letter should tell 
the claimant to provide medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on 
the claimant's employment and daily 
life.  The veteran should also be 
provided with the applicable rating 
criteria.  Additionally, the claimant 
must be notified that, should an 
increase in disability be found, a 
disability rating will be determined 
by applying relevant Diagnostic Codes, 
which typically provide for a range in 
severity of a particular disability 
from noncompensable to as much as 100 
percent based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life.  The notice must also 
provide examples of the types of 
medical and lay evidence that the 
claimant may submit (or ask the 
Secretary to obtain) that are relevant 
to establishing entitlement to 
increased compensation. See Vazquez- 
Flores v. Peake, 22 Vet. App. 37 
(2008).

2.  VBA should contact the veteran 
through his representative and ask 
that he identify any recent medical 
examination, hospitalization or 
treatment records pertaining to his 
service-connected ulcer disorder.  Any 
such records so identified should be 
obtained, to include updated records 
from the Kansas City VAMC [dated after 
October 2005], to the extent possible.  
Any records so obtained should be 
associated with the veteran's VA 
claims folder.

3.  The veteran should then be 
scheduled for a VA examination with an 
appropriate specialist in order to 
determine the nature and severity of 
his service-connected ulcer disorder.  
The claims file must be made available 
to and reviewed by the examiner in 
conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The veteran's 
complaints should be recorded in full.  

4.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should then 
readjudicate the veteran's claim of 
entitlement to an increased disability 
rating for the service-connected ulcer 
disorder.  If the benefit sought on 
appeal remains denied, in whole or in 
part, VBA should provide the veteran 
with a supplemental statement of the 
case and allow an appropriate period 
of time for response.  The case should 
then be returned to the Board for 
further consideration, if otherwise in 
order.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
	S. BUSH
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




